The opinion filed in this cause on a former day of this term was based upon the conclusion that the household and kitchen furniture was not disposed of by the will of Charles Robinson. This conclusion was drawn from the following statement found in the conclusions of fact filed by the Court of Civil Appeals:
"Charles Robinson never married after the death of his wife, Elizabeth, and at his death left a will, by the terms of which he bequeathed all of his real estate to his children, giving to each a specified tract. * * * Nothing was said in the will of Charles Robinson about the disposition of the household and kitchen furniture." It is the practice in this court to accept the conclusions of fact filed by the Court of Civil *Page 388 
Appeals as correct when not challenged by either party, and we acted upon this rule of practice in this instance. Upon examination of the will of Charles Robinson as set out in the transcript, we find that it disposes of the personal property by bequeathing it in equal shares to the three children.
The former opinion being based upon a misconception of the testimony, is erroneous in its conclusion and must be set aside. The rule of law laid down in the opinion is correct, and when applied to the true facts of the case, necessarily produces an opposite result and requires us to hold that Kannie Pryor, by accepting property bequeathed to her by the will of her father, which property she would not have received otherwise than through him, thereby accepted the will and estopped herself to contest any of its provisions.
It is therefore ordered that the motion for rehearing be granted, and that the judgment heretofore rendered by this court reversing and remanding this cause be set aside and that the judgment of the District Court and of the Court of Civil Appeals be affirmed.
Rehearing granted and judgment affirmed.